Citation Nr: 0630647	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  05-13 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from October 1979 to 
September 1980.

This case originally came to the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO), who found that new and 
material evidence had not been submitted to reopen the claim 
for entitlement to service connection for a psychiatric 
disorder. 

The claim for entitlement to service connection for a 
psychiatric disorder was denied by the Board in a final 
November 1982 decision.  The claim to reopen this claim was 
previously denied by the RO in a final January 1986 decision.

A Travel Board hearing was scheduled in December 2005.  The 
veteran failed to report for this hearing.


FINDINGS OF FACT

1. In a January 1986 decision the RO denied the veteran's 
claim to reopen a claim of entitlement to service connection 
for a psychiatric disorder; notice of such denial was 
furnished to the applicant, but she did not perfect an 
appeal.  

2. Evidence received since the January 1986 decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and it does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a psychiatric disorder.  


CONCLUSION OF LAW

The January 1986 decision denying entitlement to service 
connection for a psychiatric disorder is final; evidence 
submitted since that denial is not new and material. 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in her possession, what specific evidence 
she is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in August 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating and an effective date is 
harmless, however because the Board has determined that new 
and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disorder.  Hence, any questions regarding what rating or 
effective date would be assigned are moot.

Given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found in 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159 (c) - (e) (2006).  This is especially so given that 
the Board does not have jurisdiction to act further until new 
and material evidence is received.  Barnett v. Brown, 83 F.3d 
1380 (Fed.Cir. 1996).  Specific notifications are required 
regarding the bases for the previous denials and of what 
would constitute new and material evidence in the context of 
the previous denials. See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Through the aforementioned August 2004 
correspondence, notice letters, the rating decision, and the 
statement of the case, the veteran was told of the bases of 
the prior denial and what was specifically required from her 
to reopen her claim.

The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of her claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing of the notice provided was harmless, the appellant 
was not prejudiced, and the Board may proceed to decide this 
appeal.  Simply put, there is no evidence that any VA error 
in notifying the appellant reasonably affects the fairness of 
this adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Analysis

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
disallowed, these matters may be reopened and the former 
disposition reviewed. 38 U.S.C.A. § 5108.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and Material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the January 1986 decision in light of the totality of the 
record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

Background

The Board denied entitlement to service connection for 
schizophrenia in November 1982. 

In December 1985, the veteran filed a claim to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder.  By rating action in January 1986, the claim was 
denied.  The veteran submitted a notice of disagreement but 
did not submit a substantive appeal. The decision 
consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 
(2006).

The evidence of record at the time of the January 1986 
decision consisted of the veteran's service medical records, 
pre-service and post service private and VA treatment and 
hospitalization records.  This evidence revealed that the 
appellant had a history of psychiatric hospitalizations prior 
to service, and had been diagnosed with chronic schizophrenia 
undifferentiated with moderate psychosis.  Service medical 
records revealed that in June 1980, she was hospitalized and 
treated for bizarre behavior, visual and auditory 
hallucinations, delusions of grandeur, etc.  A medical board 
in September 1980 found her to be medically unfit for 
service.  The diagnosis was chronic, severe, schizophrenia, 
undifferentiated type, in remission with acute exacerbations 
manifested by ideas of reference, bizarre delusions and 
inappropriate affect.  The disorder was opined to have 
existed prior to service and not to have been aggravated in 
service.

The post service records showed that in July 2004, the 
veteran submitted an application to reopen her claim for 
entitlement to service connection for mental illness.

In response to the RO's development letter asking for 
additional evidence to support her claim, the veteran 
submitted duplicate copies of the aforementioned evidence 
previously considered by the Board in November 1982.  In 
addition, she submitted copies of VA outpatient treatment 
reports dated from 2003 to 2004. 

The VA outpatient treatment reports are new in that they were 
not of record before; however, they are not material.  While 
these records reveal that the veteran has continued to be 
seen for her psychiatric disabilities, the evidence of record 
continues to be devoid of any competent evidence that the 
veteran's preexisting psychiatric disorder was aggravated 
during service. The evidence presented since 1986 is merely 
cumulative of evidence that has already been considered. 
Therefore, the evidence submitted since that RO decision is 
not so significant that it must be considered in order to 
fairly decide the claim; it is not new and material evidence 
sufficient to reopen a claim for service connection for a 
psychiatric disorder. 38 U.S.C.A. § 5108.

Because the claimant has not fulfilled her threshold burden 
of submitting new and material evidence to reopen her finally 
disallowed claims, the benefit of the doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder, the appeal is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


